Citation Nr: 0018463	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-03 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disease of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970 and from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1998, a statement of the case was issued in September 
1998, and a substantive appeal was received in March 1999.  

In a December 1999 statement, the veteran's representative 
discussed the issue of entitlement to service connection for 
callosities of the feet.  This matter is referred to the RO 
for consideration.  

FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level IV auditory acuity bilaterally prior to 
June 10, 1999, and Level IV acuity in the right ear and Level 
VI in the left ear as of June 10, 1999.

2.  The veteran does not have PTSD related to service.

3.  A May 1990 Board decision denied the veteran's claim of 
entitlement to service connection for skin disease of the 
feet.

4.  The evidence associated with the claims file subsequent 
to the May 1990 Board decision does not tend to establish any 
material fact which was not already of record at the time of 
the May 1990 Board decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent as of June 30, 1997 and prior to June 
10, 1999 for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.85-4.87, 
Diagnostic Code 6100 (as in effect prior to June 10, 1999).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent as of June 10, 1999 for the veteran's 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.85-4.87, Diagnostic Code 6100 (as in effect as 
of June 10, 1999).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).

4.  The Board's May 1990 decision, denying entitlement to 
service connection for skin disease of the feet, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.110 (1999).

5.  The evidence received since the Board's May 1990 decision 
is not new and material, and the veteran's claim for service 
connection for skin disease of the feet is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes a February 1999 VA examination, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss since the 
veteran's appeal was filed.  These changes became effective 
June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1997).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  According to current VA rating criteria for 
hearing impairment, VA examinations are to be conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. § 
4.85(a).  Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id. 

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 
1999).  In the case of puretone thresholds that are 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), either Table VI or Table 
VIa is applied, whichever is more favorable.  38 C.F.R. § 
4.86(a) (1999).  Furthermore, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or less at 
2000 Hertz, the more favorable of Table VI or Table VIa is 
applied. 38 C.F.R. § 4.86(b) (1999). 

The veteran was afforded an audiological examination in 
February 1999 which showed pure tone in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
65
LEFT
80
55
75
85
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 78 percent in the left ear.

The examiner noted mild to moderate sensorineural hearing 
loss of the right ear and moderate sensorineural hearing loss 
with a low frequency conductive component of the left ear.

The Board notes that the veteran's last VA audiological 
examination prior to the current appeal was conducted in 
September 1987.  As a result of the February 1999 examination 
the RO increased the evaluation for the veteran's bilateral 
hearing loss to 10 percent effective June 30, 1997, under the 
criteria in effect prior to June 10, 1999, and 20 percent as 
of the criteria effective June 10, 1999.

Prior to the regulation change, the veteran's hearing loss of 
both ears was rated IV under Table VI (38 C.F.R. § 4.85) 
which gave the veteran a percentage evaluation of 10 percent.  
The average puretone decibel loss for the veteran's right ear 
was 54 and the percent of discrimination was 76 percent.  The 
resulting numeric designation for the right ear is IV.  The 
average puretone decibel loss for the veteran's left ear was 
73 and the percent of discrimination was 78 percent.  The 
resulting numeric designation for the left ear is also IV.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of IV for the 
better ear and IV for the poorer ear, the point of 
intersection on Table VII requires a 10 percent evaluation 
under Diagnostic Code 6100.

The RO has applied the rating schedule accurately, and there 
is no basis under law for assignment of a higher evaluation 
prior to June 10, 1999.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.

As noted above, the amended regulations added two new 
provisions.  The Board notes that 38 C.F.R. § 4.56(a) applies 
to the veteran's situation.  The puretone thresholds at each 
of the four frequencies of 1,000, 2,000, 3,000, and 4,000Hz 
are 55 dBs or more in the veteran's left ear, therefore, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  Under this 
provision the veteran's left ear (poorer ear) is assigned a 
VI under Table VIa.  When intersecting the veteran's right 
ear as IV and his left ear as VI the point of intersection on 
Table VII requires a 20 percent evaluation under Diagnostic 
Code 6100 effective as of June 10, 1999.

Therefore, the RO has applied the rating schedule accurately, 
and assigned a 20 percent evaluation for the veteran's 
bilateral hearing loss as of the date of the regulation 
change, June 10, 1999.  Again, there is no basis under law 
for assignment of an evaluation higher than 20 percent as of 
June 10, 1999 as the audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.


II.  Service connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With respect to establishing a well-grounded claim for PTSD, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran's service personnel records show that he 
participated in the TET Counteroffensive, the Sanctuary 
Counteroffensive, and the Vietnam Counteroffensive Phase VII.  
In addition, a medical diagnosis of PTSD by a Limited 
Licensed Psychologist, based upon the veteran's combat 
history is of record.  This evidence is sufficient to well-
ground his claim.  The Board also finds that the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(a). In 
this regard, the veteran has been examined by VA, and the RO 
has requested on more than one occasion, that he submit 
information regarding his claimed inservice stressors.  This 
information was not received from the veteran and thus 
further development concerning verification could not be 
accomplished.  The case will be decided therefore, on the 
evidence of record.  

Service records show that the veteran served two tours of 
duty in Vietnam as a wireman attached to headquarters 
battalion.  The veteran was awarded Vietnam Service Medal 
with 7 Bronze Service Stars, Vietnam Campaign Medal with 60 
Device, Vietnam Cross of Gallantry with Palm (unit citation), 
4 Overseas Bars, Army Commendation Medal, Civil Actions Honor 
Medal, and National Defense Service Medal.  There is no 
evidence that the veteran received any awards based on 
personal participation in combat.  Service medical records 
are negative for any diagnosis of a psychiatric illness.  

A quarterly report from Kathryn Penfold, M.Sc., Limited 
Licensed Psychologist (L.L.P.), dated in September 1997 from 
Psychological Diagnostic and Counseling Center of Michigan 
diagnosed the veteran with severe PTSD.  The examiner 
indicated that the veteran experienced and witnessed (when in 
combat) incidents which involved both threat of death and 
threat of serious injury as well as violence toward killing 
of others.  The veteran continued to have recurrent intrusive 
recollections of the events that occurred in Vietnam and 
Cambodia that included images and thoughts.  He reported 
having recurrent distressing dreams of the events, that he 
often felt as if some part of the event were recurring 
through flashbacks and that he had a sense of reliving the 
experience.  He noted that he experienced intense distress at 
exposure to cues that symbolize events from the war, and 
reacted to this distress physiologically in terms of extreme 
anxiety, inability to sleep, and chronic pain.  It was stated 
that he persistently avoided dealing with the trauma and went 
to extremes to avoid thoughts, and to avoid conversations 
about the trauma.  The examiner noted that the veteran had 
been very reluctant to discuss any actual events that took 
place in combat.  The examiner noted that occasionally he 
could be encouraged to do so but this was extremely upsetting 
and anxiety provoking for him.  Generally, his sessions 
focused on his physical symptoms and his mental symptoms and 
the current situational aspects of his life.  

A subsequent quarterly report from Kathryn Penfold, M.Sc., 
L.L.P., dated in December 1997 indicates that the veteran 
exhibited severe PTSD symptoms, including suicidal ideation, 
depression, anxiety, irritation and agitation.  He indicated 
that he often felt as if he wanted to drink again.  He was 
encouraged to continue to take Antibuse.  The veteran had 
recurrent recollections of and guilt over events that 
occurred in Vietnam, as well as situational difficulty on a 
daily basis.  He had severely distressing dreams and intense 
flashbacks.  

Other than the sessions at the Psychological Diagnostic and 
Counseling Center of Michigan there is no evidence of VA 
outpatient treatment for PTSD.

A VA examination report dated in February 1999, indicated 
that a VA physician reviewed the veteran's file to include 
the records and recommendations by Kathryn Penfold, M.Sc., 
L.L.P.  The veteran reported inpatient psychiatric 
hospitalization in 1968 in Colorado for alcohol problems and 
was discharged after one day.  The veteran indicated that he 
saw his psychologist once every two weeks.  He reported no 
current suicidal ideation, no homicidal ideation, no auditory 
or visual hallucinations, and no paranoid ideation.  Although 
the veteran reported flashbacks, on further elaboration of 
what he meant by flashbacks he indicated that when he sees a 
person in military uniform he feels tense and anxious, but 
denied replay of circumstances in Vietnam or denied losing 
awareness of his surroundings.  He indicated having a close 
relationship with his wife and son-in-law.  He enjoyed 
fishing and hunting, bowling, and stated that he last bowled 
three weeks before the current examination.  The veteran's 
concentration was somewhat impaired and he reported being 
easily irritable.  The examination showed no speech 
difficulties noted, no thought disorder, vague auditory 
hallucinations, negative visual hallucinations, and negative 
paranoid ideation.  He was alert and oriented and was aware 
of current world affairs.  Insight was limited.  Axis I 
diagnosis was alcohol dependence in early full remission.  
Axis II diagnosis was antisocial personality disorder.  Axis 
V Global Assessment of Functioning (GAF) score was 62.  The 
VA examiner indicated that the veteran did not meet the full 
criteria for PTSD.  It was stated that he had been exposed to 
traumatic events, but had difficulty recalling specific 
events or his reactions to the event.  The examiner noted 
that he had recollections of events, but they were not 
persistent, intrusive or recurrent.  He was reported to have 
no nightmares related to trauma.  The examiner noted that the 
veteran had an exaggerated startle reaction and some 
avoidance of stimuli.  He opined that never the less, the 
veteran did not meet the full criteria for PTSD.  The 
examiner noted that the veteran had a history of severe 
alcohol dependence and history of conduct disorder as 
starting in the teen years and antisocial behavior.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  While the veteran 
does have a September 1997 diagnosis of PTSD from a Limited 
Licensed Psychologist, the Board notes that the diagnosis was 
based upon the veteran's report of combat without further 
elaboration.  As reflected in the September 1997 quarterly 
report,..."goes to extremes to avoid thoughts and certainly to 
avoid conversations about the trauma, in therapy he has been 
very reluctant to discuss any actual events that took place 
in combat...Generally, his sessions focus on his physical 
symptoms and his mental symptoms and the current situational 
aspects of his life."  Although the report indicated that the 
veteran had recurrent distressing dreams of the events and 
flashbacks, the veteran gave no indication of what the 
distressing events were and did not describe the flashbacks.  
There was no evidence of the veteran's specific stressors or 
symptoms required for a PTSD diagnosis.  

In contrast, the veteran has been evaluated for PTSD by a VA 
physician, and there was insufficient evidence found for a 
diagnosis of PTSD.  The veteran was found to have difficulty 
recalling specific events or reactions to those events, his 
recollections were not persistent or intrusive or recurrent, 
and he had no nightmares related to trauma.

Accordingly, the Board concludes that the opinion of the VA 
physician, who found no diagnosis of PTSD, after thorough and 
objective evaluation weighs heavily against the diagnosis of 
the Limited Licensed Psychologist.  The Board finds that the 
VA physician's opinion is more probative of the question at 
issue.  In this regard, the Board notes that the VA examiner 
reviewed the veteran's medical records in conjunction with 
the examination, a complete history was taken, and the 
examiner offered rationale for the finding of no PTSD.  

In finding that the preponderance of the evidence does not 
support a finding that the veteran currently suffers from 
PTSD, the Board notes that consideration was given to all of 
the medical evidence of record.  In addition, the Board notes 
that the veteran was requested by the RO on more than one 
occasion to submit specific information regarding his 
inservice stressors.  This information was not forwarded to 
the RO by the veteran.  In the Board's opinion, the evidence 
is not in relative equipoise, warranting resolution of 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
There is no clear diagnosis of PTSD supported by verified 
stressor related to service.  Therefore, as the preponderance 
of the evidence is against the veteran's claim, entitlement 
to service connection for PTSD is denied.  


III. New and material evidence


The veteran's claim for service connection for skin disease 
of the feet was denied in a May 1990 Board decision.  The 
decision was based on the fact that the veteran had a 
preservice history of tinea pedis, one episode of tinea pedis 
documented during service in 1969, and negative physical 
examinations throughout service.  The veteran attempted to 
reopen his claim and the RO issued denials in April 1998 and 
November 1999.

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  A claim denied by a final decision may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication. Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The veteran essentially contends that during his second tour 
of duty in Vietnam, he developed his skin disease on his 
feet.  The relevant evidence of record at the time of the 
Board's May 1990 decision consisted of the veteran's service 
medical records; a medical examination for the Army Reserve 
dated in September 1979 noting chronic foot fungus; a letter 
dated in May 1987 from Daniel T. Lathrop, D.P.M., indicating 
that the veteran had chronic and profound tinea pedis 
infection, in which the veteran reported that had been a 
problem since Vietnam; and a July 1987 VA examination.


Evidence subsequent to the May 1990 Board decision includes a 
letter dated in September 1987 from Daniel T. Lathrop, 
D.P.M., indicating that the veteran had chronic and terrible 
tenia pedis infection, noting that subsequent to the 
veteran's stint in Vietnam he had had tremendous episodes of 
cracking, bleeding, itching, and ulceration; VA examination 
dated in February 1999, indicating a diagnosis of tinea pedis 
bilaterally, with callosities bilaterally on the soles of the 
feet, and noting that the disease was active and mild at the 
time of the examination; and slides of the veteran's feet 
dated in February 1999.  The newly received evidence, while 
not of record in 1990, is nevertheless not new and material 
since it essentially confirms what was already known in 1990; 
that is, that the veteran has tinea pedis.  The evidence is 
thus cumulative of evidence previously considered, and in 
effect documents the veteran's continuing skin complaints.  
However, the additional evidence in question does not in any 
manner suggest that the tinea pedis was incurred in or 
aggravated during service.

While the Board acknowledges the veteran's statements which 
express the veteran's personal belief that his disorder was 
manifested in service, to the extent that he is attempting to 
present argument regarding medical causation, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  His contentions in this regard were 
previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996).


ORDER

An increased evaluation for bilateral hearing loss is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a skin disease 
of the feet is not reopened.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

